NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
               ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                   ARSEN MOORADIAN, JR., Appellant.

                             No. 1 CA-CR 13-0591
                              FILED 07-01-2014


           Appeal from the Superior Court in Maricopa County
                      No. CR-2012-030152-001 SE
                 The Honorable Bruce R. Cohen, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Paul J. Prato
Counsel for Appellant
                         STATE V. MOORADIAN
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Jon W. Thompson delivered the decision of the Court, in which
Presiding Judge Andrew W. Gould and Judge Peter B. Swann joined.


T H O M P S O N, Judge:

¶1             This case comes to us as an appeal under Anders v. California,
386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969).
Counsel for Arsen Mooradian, Jr. (defendant) has advised us that, after
searching the entire record, he has been unable to discover any arguable
questions of law and has filed a brief requesting this court conduct an
Anders review of the record. Defendant has been afforded an opportunity
to file a supplemental brief in propria persona, but has not done so.

¶2            Defendant and two other men were observed engaging in
drug activity in a parked car at Casino Arizona. When police arrived at
the scene, the car was filled with smoke and the defendant was sitting in
the driver’s seat. While searching the vehicle, an officer found a plastic
baggy containing marijuana and a brown glass pipe. After receiving a
Miranda warning, defendant admitted “we all shared the pipe.”

¶3            The state charged defendant with possession of drug
paraphernalia, a class 6 felony. Following a bench trial in which the
security officer, police officer and a forensic scientist testified, the court
found defendant guilty of possession of drug paraphernalia, a class 1
misdemeanor. The court suspended defendant’s sentence and he was
placed on one year unsupervised probation.




                                      2
                        STATE V. MOORADIAN
                          Decision of the Court

¶4           We have read and considered defendant’s Anders brief, and
we have searched the entire record for reversible error. See Leon, 104 Ariz.
at 300, 451 P.2d at 881. We find none. All of the proceedings were
conducted in compliance with the Arizona Rules of Criminal Procedure,
and the sentence imposed was within the statutory limits. Pursuant to
State v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154, 156-57 (1984),
defendant’s counsel’s obligations in this appeal are at an end.

¶5           We affirm the conviction and the sentence.




                                :gsh




                                       3